Citation Nr: 1045827	
Decision Date: 12/07/10    Archive Date: 12/14/10

DOCKET NO.  09-24 039	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Wichita, Kansas


THE ISSUE

Entitlement to service connection for cold injury residuals to 
the bilateral upper extremities.	


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel





INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran had active military service from July 1944 to 
February 1946.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal of an April 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.

This case was brought before the Board in July 2010, at which 
time the claim was remanded to allow the Agency of Original 
Jurisdiction (AOJ) to further assist the Veteran in the 
development of his claim, to include providing the Veteran with a 
VA examination.  The requested development having been completed, 
the case is once again before the Board for appellate 
consideration of the issue on appeal.


FINDING OF FACT

Residuals of cold injuries to the upper extremities, including 
arthritis, were not manifested in active service or within one 
year of service discharge; the Veteran does not currently suffer 
from residuals of cold injuries to the upper extremities, and any 
arthritis of the upper extremities is not otherwise etiologically 
related to the Veteran's active service.


CONCLUSION OF LAW

Cold injury residuals of the upper extremities were not incurred 
in or aggravated by active service and may not be presumed to 
have been incurred therein.  38 U.S.C.A. §§ 1110, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309(a) (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives 
a complete or substantially complete application for benefits, it 
must notify the claimant of the information and evidence not of 
record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide.  38 U.S.C.A. § 
5103(a) (West 2002).   38 C.F.R. § 3.159 (2010).  See also 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini 
II).

In the instant case, the Veteran received notification prior to 
the initial unfavorable agency decision in April 2008.  The RO's 
January 2008 notice letter advised the Veteran what information 
and evidence was needed to substantiate the claim decided herein 
and what information and evidence must be submitted by him, 
namely, any additional evidence and argument concerning the 
claimed condition and enough information for the RO to request 
records from the sources identified by the Veteran.  He was 
specifically told that it was his responsibility to support the 
claim with appropriate evidence.  The January 2008 notice letter 
also included notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  See Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006).  Finally the letter advised him what information 
and evidence would be obtained by VA, namely, records like 
medical records, employment records, and records from other 
Federal agencies.  The duty to notify the Veteran was satisfied 
under the circumstances of this case.  38 U.S.C.A. § 5103. 

In light of the above, the Board finds that all notices required 
by VCAA and implementing regulations were furnished to the 
Veteran and that no useful purpose would be served by delaying 
appellate review to send out additional VCAA notice letters.

VA must also make reasonable efforts to assist the appellant in 
obtaining evidence necessary to substantiate the claim for the 
benefit sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2010).

Service treatment records are associated with claims file.  All 
post-service treatment records identified by the Veteran have 
also been obtained.  The Veteran has not identified any 
additional records that should be obtained prior to a Board 
decision.  Therefore, VA's duty to further assist the Veteran in 
locating additional records has been satisfied.  The Veteran was 
afforded VA examinations in March 2009 and August 2010.  See 38 
U.S.C.A. § 5103A(d); see also 38 C.F.R. § 3.159 (c)(4) (2010); 
Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 2002).  These 
VA examinations are adequate for the purposes of determining 
service connection, as they involved a review of the Veteran's 
pertinent medical history and provide an etiological opinion with 
supporting rationale.  See generally Barr v. Nicholson, 21 Vet. 
App. 303, 311 (2007).

As a final note, the Board again observes the instant claim was 
remanded in July 2010 for additional development.  Specifically, 
the Board determined the Veteran should be provided a new VA 
examination.  As indicated above, the Veteran was provided a new 
VA examination in August 2010, which the Board has determined to 
be adequate for the purposes of determining service connection.  
As such, there has been substantial compliance with the Board's 
prior remand, and adjudication of the instant case may proceed.  
See Stegall v. West, 11 Vet. App. 268, 271 (1998).

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant in developing 
the facts pertinent to the issue on appeal is required to comply 
with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 
38 C.F.R. § 3.159.

Analysis

Under 38 U.S.C.A. § 7104, Board decisions must be based on the 
entire record, with consideration of all the evidence.  In 
Timberlake v. Gober, 14 Vet. App. 122 (2000), the Court held, in 
pertinent part, that the law requires only that the Board address 
its reasons for rejecting evidence favorable to the claimant.  
The Federal Circuit has also held that the Board must review the 
entire record, but does not have to discuss each piece of 
evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 
2000).

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in line of 
duty in the active military, naval, or air service.  38 U.S.C.A. 
§ 1110.  That an injury or disease occurred in service is not 
enough; there must be chronic disability resulting from that 
injury or disease. If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding of 
chronicity.  38  C.F.R. § 3.303(b).  Service connection may also 
be granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in service.  
38 C.F.R. § 3.303(d).

Certain chronic disabilities, including arthritis and Reynaud's 
disease, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  38 C.F.R. §§ 3.307, 3.309(a).  

It is VA's defined and consistently applied policy to administer 
the law under a broad interpretation, consistent, however, with 
the facts shown in every case.  When, after careful consideration 
of all procurable and assembled data, a reasonable doubt arises 
regarding service origin, the degree of disability, or any other 
point, such doubt will be resolved in favor of the claimant.  By 
reasonable doubt it is meant that an approximate balance of 
positive and negative evidence exists which does not 
satisfactorily prove or disprove the claim.  Reasonable doubt is 
a substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2010).

The Veteran maintains that he suffers from residuals of cold 
injuries of the bilateral upper extremities as a direct result of 
his active service.  Specifically, he asserts that his currently 
diagnosed arthritis of the upper extremities is the result of 
exposure to extreme cold during the Battle of the Bulge.

While the evidence reveals that the Veteran currently suffers 
from arthritis of the upper extremities, to include the bilateral 
hands, elbows and left shoulder, the competent, probative 
evidence of record does not etiologically link the Veteran's 
current disability to his service or any incident therein.  While 
the evidence of record clearly supports the Veteran's contention 
that he was exposed to extreme cold and wet conditions during 
active service, and suffered cold injuries to the lower 
extremities, service treatment records are absent complaints of, 
or treatment for, cold injuries of the upper extremities.  A 
February 1946 Report of Physical Examination, completed upon the 
Veteran's separation from active service, is absent findings of 
cold injuries of the upper extremities.  As such, the Board finds 
that the Veteran did not suffer from cold injuries, or residuals 
thereof, in service.

The Veteran was afforded a VA examination in May 2009, during 
which the VA examiner noted that the Veteran denied any current 
signs and/or symptoms of the upper extremities that would be 
associated with cold injuries, such as neuropathy or Reynaud's 
phenomenon.  A second VA examination performed in August 2010 
also noted there is no evidence to indicate the Veteran currently 
suffers from cold injury residuals of the upper extremities.  
Furthermore, after reviewing the record, the August 2010 VA 
examiner opined that it is not at least as likely as not that the 
Veteran's upper extremity pathology, to include arthritis, is 
related to his military service.  In this regard, the VA examiner 
noted that the Veteran worked with his hands for many years as a 
tool and dye maker, and noted the arthritis of his hands and 
degenerative joint disease should be considered arthritis of use 
and not as related to any in-service cold injury.

Finally, the Board observes there is no competent evidence of a 
diagnosis arthritis of the upper extremities within one year of 
service discharge, nor is there a current diagnosis of Reynaud's 
disease.  As such, the presumption of service connection does not 
apply in the instant case.  See 38 C.F.R. §§ 3.307, 3.309(a).

In sum, the Board finds that there is no evidence of cold 
injuries of the upper extremities in service.  The threshold 
question therefore is whether there is sufficient medical 
evidence to establish an etiological link between the Veteran's 
current disorder of the upper extremities, to include arthritis, 
and any event of injury occurring during his period of active 
service.  The preponderance of the evidence is against this 
aspect of the Veteran's claim.  The Veteran has produced no 
competent evidence or medical opinion in support of his claim 
that his currently diagnosed arthritis of the bilateral upper 
extremities is the result of in-service injury or illness, and a 
VA examiner has opined that the Veteran does not suffer from cold 
injury residuals to the upper extremities, and that his arthritis 
of the upper extremities is not due to his active service.

The Board acknowledges that the Veteran himself has claimed that 
he suffers from cold injury residuals as a result of conditions 
experienced during the Battle of the Bulge.  However, while the 
Board does not question the Veteran's in-service exposure to 
extreme cold and wet conditions, as a layperson, he has no 
competence to give a medical opinion on the diagnosis or etiology 
of a condition.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Thus, while the Veteran is competent to report (1) symptoms 
observable to a layperson, e.g., pain; (2) a diagnosis that is 
later confirmed by clinical findings; or (3) a contemporary 
diagnosis, he is not competent to independently render a medical 
diagnosis or opine as to the specific etiology of a condition.  
See Davidson v. Shinseki, 581 F.3d 1313 (2009).  Consequently, 
lay assertions of medical diagnosis or etiology cannot constitute 
evidence upon which to grant the claim for service connection.  
Lathan v. Brown, 7 Vet. App. 359, 365 (1995).

Accordingly, the Board concludes that the preponderance of the 
evidence is against the claim for service connection for cold 
injury residuals of the upper extremities, and the benefit of the 
doubt rule does not apply.  See 38 U.S.C.A. § 5107 (West 2002).




ORDER

Service connection for cold injury residuals of the bilateral 
upper extremities is denied.




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


